Citation Nr: 1700590	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  04-02 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased disability rating for generalized anxiety disorder with depressive features, rated as 30 percent disabling, prior to May 19, 2013.

2.  Entitlement to an increased disability rating for generalized anxiety disorder with depressive features, rated currently as 50 percent disabling, from May 19, 2013.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney




WITNESSES AT HEARING ON APPEAL

The Veteran and a former co-worker


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 through March 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in April 2003 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied the Veteran's claim for an increased disability rating for generalized anxiety disorder with depressive features, rated at that time as 30 percent disabling.

Following a series of remands, the Board denied the Veteran's claim in an April 2012 decision.  The Veteran appealed that denial to the United States Court of Appeals for Veterans Claims (Court).  In a March 2013 Memorandum Decision, the Court vacated the Board's April 2012 denial and remanded the matter for further proceedings consistent with the Court's decision.  As basis for the action, the Court noted that the Board was inclined in its denial to assign greater probative weight to objective findings noted during psychiatric evaluations conducted in 2005 than on the Veteran's lay statements made in 2010 concerning the degree and severity of his symptoms and cognitive impairment at that time.  In that regard, the Court stated, the Board failed to explain how the Veteran's current level of functioning (i.e., in 2010) could be ascertained from objective findings expressed in the 2005 evaluations.  In view of the same, the Court urged that on remand the Board should 

supplement the record by ordering additional medical examination if, in its opinion, the evidence already of record was insufficient or of doubtful weight or credibility.

In August 2013, the Board determined that the evidence raises an implicit claim for a TDIU, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  The issues concerning the Veteran's entitlement to a higher disability rating for generalized anxiety disorder and for a TDIU were remanded for further development, to include:  providing the Veteran updated VCAA notice; obtaining clinical, medical, and personnel records from the Veteran's employment at the United States Postal Service; arranging the Veteran to undergo a new VA psychiatric examination; and, readjudication of the issues on appeal by the AOJ.

During subsequent development, the San Juan RO issued a November 2014 rating decision that granted a higher 50 percent disability rating for generalized anxiety disorder with depressive features, effective from May 19, 2013.  In spite of that partial grant, the Veteran has indicated his desire to continue his appeal.  He is presumed to be seeking the maximum possible disability rating for his disability.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The development ordered by the Board in the 2013 remand has been performed.  The matter returns to the Board for de novo review.


FINDINGS OF FACT

1.  Prior to May 19, 2013, the Veteran's generalized anxiety disorder with depressive features was manifested by symptoms including depression and anxiety; constricted affect; poor concentration; poor memory for recent events and conversations and also for some retained long-term information such as the names of acquaintances and neighbors; suspiciousness toward others including his co-workers and supervisors; isolative behavior; irritability; anger; frustration; anhedonia; decreased energy and motivation; and, impulsivity and poor judgment 

marked by being prone to making bad decisions in times of stress, which resulted in occupational and social impairment with reduced reliability and productivity.

2.  From May 19, 2013 through February 4, 2015, the Veteran's generalized anxiety disorder with depressive features was manifested by ongoing symptoms and impairment as described above.

3.  From February 5, 2015, the Veteran's generalized anxiety disorder with depressive features was manifested by ongoing symptoms as noted above, as well as additional symptoms of suicidal ideation, poor social and situational judgment, thought process marked by loose associations, and neglect of personal appearance and hygiene that resulted in occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood.

4.  The symptoms and impairment associated with the Veteran's generalized anxiety disorder with depressive features and left clavicle scar have not prevented the Veteran from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent disability rating, and no higher, for generalized anxiety disorder with depressive features are met prior to May 19, 2003 through May 18, 2013.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9400 (2016).

2.  The criteria for a disability rating higher than 50 percent for generalized anxiety disorder with depressive features from May 19, 2013 through February 4, 2015 are neither met nor approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9400 (2016).


3.  The criteria for a 70 percent disability rating, and no higher, for generalized anxiety disorder with depressive features are met from February 5, 2015.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9400 (2016).

4.  The criteria for a TDIU are neither met nor approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.16, 4.18, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

A February 2003 letter notified the Veteran of the information and evidence needed to substantiate his claim.  A March 2006 letter provided notice to the Veteran of the process by which VA assigns disability ratings and effective dates.  Thus, VA's duty to notify has been satisfied.

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  The Veteran's VA treatment records, identified and relevant private treatment records, Social Security records, employment and labor records from the United States Postal Service, and lay statements have been associated with the claims file.  He was afforded VA mental health examinations in October 2006, January 2013, and October 2014.  Also, a May 2016 opinion concerning the Veteran's occupational functioning and ability to secure and follow a substantially gainful occupation was obtained from the Acting Director of VA's Compensation Service.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Increased Disability Ratings for Generalized Anxiety Disorder
with Depressive Features

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Disability ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two ratings applies, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower disability rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has been established already and an increase in the disability rating is at issue, the veteran's present level of disability is the question of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged disability ratings are appropriate in any increased disability rating claim where distinct time periods with different ratable symptoms can be identified in the evidence.  The relevant focus for adjudicating an increased disability rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Throughout the appeal period, the Veteran's generalized anxiety disorder with depressive features has been rated in accordance with the criteria under 38 C.F.R. § 4.130, DC 9400.  Disabilities being rated under those criteria are rated in accordance with the General Rating Formula for Mental Disorders (General Formula).

Under the General Formula, a 30 percent disability rating is assigned where the evidence shows that the disability at issue is productive of occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (i.e., forgetting names, directions, and recent events).

A 50 percent disability rating encompasses disabilities that are manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is appropriate for disabilities that are manifested by occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or the inability to establish and maintain effective relationships.

A 100 percent disability rating is assigned for disabilities that are productive of total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting himself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; or memory loss for the names of close relatives, own occupation, or own name.

	A.  Prior to May 19, 2013

The Veteran's generalized anxiety disorder with depressive features has been rated as being 30 percent disability for the period prior to May 19, 2013.  The Veteran asserts entitlement to a higher disability rating.  Indeed, in a January 2015 letter, the Veteran's representative argues that the Veteran is entitled to a 70 percent disability rating prior to the date of his separation from work (shown in the record as being September 8, 2012) and a total 100 percent disability rating from that date.  The Veteran's representative does not present any specialized legal arguments, but rather, relies on an interpretation of the facts shown in the record.

Turning to the evidence pertinent to the period before May 19, 2013, the Veteran was afforded a VA mental health examination in February 2003 to determine the symptoms and impairment associated with his disability.  At that time, the Veteran reported symptoms that included:  irritability, insomnia, inability to concentrate, anxiety, restlessness, and tension.  In terms of occupational functioning, he reported that he had been working for the United States Postal Service for 20 years and that he was working as a supervisor with work accommodations.  Socially, he reported that he has had five marriages and that, despite their divorce in 1995, was living 

with his fifth spouse, their two sons, and a son from a previous marriage.  A mental status examination conducted at that time revealed anxious mood but was otherwise normal.  The examiner diagnosed generalized anxiety disorder and assigned a Global Assessment of Functioning (GAF) scale score of 70.

A March 2003 letter from Dr. Marina Sanz that summarizes the Veteran's treatment in her office notes that the Veteran's symptoms at that time included:  anxiety, restlessness, motor agitation, insomnia, poor concentration, and tolerance.  Dr. Sanz diagnosed severe major depression and opined that, overall, the Veteran's symptoms were clinically significant and resulted in impairment in the Veteran's social, family, and occupational environments.  Dr. Sans did not elaborate as to the extent to which the Veteran was impaired in those environments, and also, did not provide examples of the types of activities and functions that the Veteran was unable to perform.  Nonetheless, a GAF score range of 51 to 60 was assigned.

A March 2003 statement from the Veteran's sister, A. O., states that she noticed a dramatic change in the Veteran's behavior after he returned from the United States 10 years before.  She described the Veteran as being introverted and depressed and stated that he barely tries to call or see his family.  She added that he responded to advice or criticism by being defensive and that he had a very poor memory to the point where he does not recall familiar details of events that he spent with his family members.  Elaborating as to the Veteran's memory loss, she stated that the Veteran did not recall the names of his neighbors or of people who had visited him in the past.  She reported also that the Veteran's thoughts were often incoherent and that he often repeated himself.

VA treatment records show that the Veteran sought VA treatment in October 2004 for reported depression and anxiety.  At that time, he reported symptoms that included:  increasing irritability with persecutory ideas, anhedonia, loss of energy, fatigue, depression, poor memory and concentration, and hyper-insomnia.  He also reported having frustration and resentment toward his supervisors, that he was having conflicts at work, and that he had a sense that certain supervisors "are 

against me."  A mental status examination was grossly normal and diagnoses of depression, not otherwise specified (NOS) and general anxiety disorder were made.

A May 2005 treatment note from Dr. Ramses Normandia at Psychotherapeutic Institute of Puerto Rico states simply that the Veteran has moderate recurrent major depression and reflects an assigned GAF score of 65.

During his May 2005 Travel Board hearing, the Veteran testified that he was sleeping six or seven hours per day, but was waking once per night.  He testified also that he has a "short fuse" and was a recluse and lived a "completely solitary life."  In terms of his family relations, he testified that he was divorced in 1997 and was separated from his second spouse since September or October of 2004.  He stated that he had two minor children and that his relationships with them were fine.  He stated that generally most of his relationships were work relationships.  In terms of activities of daily living, he testified that he was able to shop, cook, and clean for himself.  Interestingly, he testified that he purchases items from the store in bulk; however, it is unclear from the testimony as to the Veteran's reasons for doing so.  In his testimony, the Veteran described that his daily routine consisted of working in his yard and his garden and reading the sports page in the newspaper.

With regard to his occupation, the Veteran testified that he had worked for the postal service for 23 years and did not have problems at work at that time.  He testified that he was given accommodations at work and that his work duties included accompanying postal carriers on their routes to inspect and audit their assigned routes.  He stated that his manager communicated with him through written notes and that he worked in an isolated location so as to avoid interactions with other co-workers.  The Veteran testified that he was working on a full time basis and had a defined eight hour a day schedule, but that he often leaves work early.  He testified that he receives occasional disciplinary action at work.  Although he attempted to elaborate as to the nature of those disciplinary actions, his 

testimony in that regard was unclear.  He stated that he missed 10 days from work over the previous year because of his mental health symptoms.

During VA examination in October 2006, the Veteran reported ongoing anxiety, anger and frustration that was occurring five times per week and fear which he reported was occurring on a nightly basis.  Occupationally, he reported that he remained employed on a full time basis as a supervisor for the United States Postal Service.  He reported that symptoms of decreased concentration, inappropriate behavior, memory loss, and poor social interaction were impairing his occupational functioning.

A mental status examination conducted at that time revealed constricted affect and anxious mood but no other observed abnormalities.   The examiner concluded that the Veteran's symptoms were not severe enough to interfere with his occupational and social functioning.  A GAF score of 75 was assigned.

In March 2010, VA sought a medical record review and opinion concerning the extent of the Veteran's mental health disability and any associated impairment.  The reviewing VA psychiatrist noted that the Veteran had been gainfully employed with the United States Postal Service for over 20 years, although functioning only marginally at work.  A GAF score of 65 was assigned.

During VA treatment in April 2010, the Veteran reported that he was having worsening memory problems.  During a neuropsychological evaluation conducted later that month, the Veteran continued to report memory problems, poor concentration, and inability to learn new things at his job.  He elaborated that he was forgetting names, addresses, streets, instructions, where he placed objects, and to turn off electrical appliances.  He added that he was required to write everything down in order to remember things.  He stated that he was more repetitive than usual and that he had difficulty recalling recent conversations.  He also reported difficulty finding words in his speech and difficulty in following complex trains of thought and performing tasks that require multiple steps.  He reported also that he was 

impulsive and made poor decisions in an effort to hurry.  He also reported symptoms of irritability and crying spells whenever he became overwhelmed with his problems.  He stated that he attempted to commit suicide during service, but denied having any current or recent suicidal ideas or plans.  He reported that he was having occasional nightmares and early awakenings although he generally slept well.  In terms of function, he reported that he was functional in his daily activities but that he did have some difficulty performing tasks at home and that he sometimes left tasks unfinished.  He reported that he frequently forgot to take his medications.

On review of the record, the treating neurologist noted that a June 2008 CT scan of the Veteran's head was normal.  a December 2009 brain study revealed a tiny left posterior temporal white matter T2 hyperintensity, but no acute infarct, hemorrhage, or mass effect.  A mental status examination indicated that the Veteran was challenged by harder tasks; although notably, he was easily able to follow instructions that rarely required repetition.  A battery of neurocognitive tests revealed findings that pointed to depressive symptoms that were likely to lead to cognitive problems.  Tests revealed adequate memory and recall, auditory verbal learning, word fluency, and spatial skills and motor processing.  Overall, the treating neurologist opined that the Veteran appeared to possess a high intellectual level; and hence, although his test scores indicated adequate functioning in all areas, it was possible that the Veteran did experience loss of cognitive ability.

A September 2010 letter from Dr. Luis Carlos Rojas-Ruiz summarizes the Veteran's treatment since May 2008.  In the letter, Dr. Rojas-Ruiz states that during initial treatment in May 2008, the Veteran was reporting anxiety, memory and concentration deficits, and issues with his job.  Specifically, he complained that certain supervisors were driving him crazy.  At that time, the Veteran was diagnosed with mild to moderate major depression with anxiety.

According to Dr. Rojas-Ruiz, the Veteran did fine over the following months through September 2008, at which time, the Veteran was notified by his supervisors that they were relocating him to a different job within a different department within the Postal Service.  Apparently, the Veteran had a history of problems with some of the employees in the new unit and did not want to be transferred.  He apparently began feeling more anxious; paranoid; irritable; restricted; had sleeping and eating problems; further loss of concentration, memory, and attention span; and, worried that something was going to happen.  Notably, the Veteran verbalized that he wished to continue working and that he reported that he felt productive and engaged while he was at work.  Dr. Rojas-Ruiz states that, over the last few months, the Veteran reported having increased job-related stress due to changes in his work schedule, which he believed conflicted with his medication schedule.

A recently conducted mental status examination revealed anxious, worried, and guarded affect and irritable mood.  Remaining aspects of the examination were apparently normal.  Dr. Rojas-Ruiz diagnosed moderate major depression with anxiety and assigned a GAF score of 78.  He opined that the Veteran was capable of working as long as he was not exposed to complicated and stressful situations.  He stated that the Veteran was capable of performing tasks such as entering volumes of letters and flats; authorizing overtime; performing delivery confirmation tests; performing delivery routes; preparing delivery confirmation reports; conducting remittance close-outs; accident investigations; handling complaints from the public; and, observing driving practices.  Of note, the letter reflects that Dr. Rojas-Ruiz reviewed the Veteran's treatment records in preparing his opinion, and indeed, he recites a mental health history that is essentially consistent with that shown in the record.

Records for VA treatment received by the Veteran from February 2011 through November 2012 reflect essentially stable and unchanged mental status findings that included mildly anxious mood, fair judgment, and fair and superficial insight; however, no other observed abnormalities.  The February 2011 treatment record reflects an assigned GAF score of 55 and there is no indication in the subsequent VA treatment records of any changes in that score.  Of note, the records reflect continuing stress and anxiety over conflicts at work and over legal issues related to an ongoing labor grievance with his employer.  Notably, the records show that the Veteran was traveling frequently.  In that regard, records from October 2011 and 

September 2012 both reflect that the Veteran had traveled around those dates to the United States to visit his family, including his estranged spouse and children.  During the September 2012 treatment, he reported that he was considering relocating to the United States.  During VA treatment in November 2012, he discussed a developing friendship with a woman whom he had known for many years.

During VA examination in January 2013, the Veteran reported that he had recently retired from his employment with the United States Postal Service due to his mental health disability.  Socially, he reported that he had been married six times and that he had two sons, born in 1978 and 1979.  He described having essentially no relationship with the older son and that his second son was mentally impaired and called him every day.  He reported also that he has two sons, aged 15 and 13, from his fifth marriage and that he has a "very good" relationship with the older son but was "distant" with the other.  He states that he was currently living alone.  According to the Veteran, his usual day consisted of waking at 7:00 or 8:00 a.m., preparing breakfast, reading, visiting occasionally with friends or relatives, performing chores around his home, walking in the mall, and going to bed at around 11:00 p.m.  He reported that he attended church on Sundays and that he spent most of his time reading.

A mental status examination revealed evidence of anxiety but was otherwise normal.  The examiner diagnosed general anxiety disorder and opined that the Veteran's symptoms were productive of occupational and social impairment due to mild or transient symptoms that decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  A ranged GAF score of 80-85 was assigned.

In February 2015, the Veteran sought a private psychiatric treatment record review and opinion from Dr. Luis Cortes Ruiz.  Upon review of the record, Dr. Ruiz recites a mental health history that is essentially consistent with that outlined above.  He opined that the Veteran began demonstrating more serious symptoms in 2008 with sharp impairment at that time of social and occupational deficiencies and impairment of judgment, thinking, and mood.

In addition to the mental health treatment records detailed above, the record also contains employment and personnel records from the United States Postal Service which provide additional insight into the Veteran's occupational and social impairment and the severity thereof.  Those records include a March 2009 e-mail from the Veteran to his supervisor in which he complained that he was experiencing anxiety in dealing with his peers at work.

A September 2010 Notice of Proposed Placement on Enforced Leave notes that the Veteran required a work environment with minimum stress and that did not require the Veteran to work on a computer.  It reflects further that the Veteran was having memory and concentration problems, anxiety, worry, irritability, sadness, and intolerance toward being around other people.  According to the Veteran, he needed to be assigned to a position where he could perform simple and repetitive tasks.

In July 2012, the Veteran received a written proposal to remove him from the Postal Service.  The proposal notes that the Veteran had been working in a "rehabilitative position" from 2002 through 2008 and that he requested a reasonable accommodation in June 2010 that was consistent with the findings given by Dr. Rojas-Ruiz.  Apparently, the Veteran met with the Postal Service's District Reasonable Accommodation Committee in July 2010 and January 2012 and reported symptoms of anxiety, memory difficulties, inability to deal with stress such as deadlines, multi-tasking, or complex situations.  The Veteran stated also that he had no knowledge of computers and that he did not wish to be an opening supervisor because his medications made him sleepy in the mornings.  He stated also that he did not want to be a closing supervisor because he did not want to be the only supervisor at the end of the day and had safety concerns about leaving work later in the day.  Apparently, Dr. Rojas-Ruiz commented that the Veteran was unable to establish work schedules and readjust schedules as needed for work.  He commented also that the Veteran cannot supervise and participate in record keeping of work hours, mail volumes, cost ascertainment, transportation costs, accident and injury occurrences, and costs of personnel time and attendance.  The Veteran's 

request for an accommodation was denied, apparently because of a lack of available positions that suited the Veteran's limitations and experience.

In September 2012, the Postal Service issued a Notice of Proposed Removal in which it expressed the determination that the Veteran was unable to perform supervisory and non-supervisory tasks.  In a September 2012 statement, the Veteran reported that he was retired, effective from September 8, 2012.

Concurrent with the foregoing personnel records, statements provided in April and June of 2010 by the Veteran's co-workers provide yet additional insight into the Veteran's functional difficulties at work.  In sum, they state that the Veteran frequently demonstrated isolation, forgetfulness, and difficulty concentrating and that he often appeared to be frustrated and embarrassed at his inability to perform his work duties.  A statement from T. D. expresses that the Veteran frequently asked him for assistance and often needed to write things on paper in order to perform tasks.  L. R. stated that she stayed late at work to assist the Veteran in performing the tasks and procedures in closing the mail station.  G. J. observed that the Veteran often needed to be reminded to complete simple tasks such as preparing time and attendance reports.  A statement provided by F. S.V. adds that the Veteran demonstrated difficulty understanding simple instructions and procedures.  He stated that the Veteran avoided contact with people, appeared to have poor concentration, was moody, forgetful, and was overly critical of others.  According to Mr. V., employees opted to go to other supervisors for assistance because they believed that the Veteran was incapable of assisting them.

Upon consideration of the foregoing evidence, the Board concludes that the Veteran is entitled to a 50 percent disability rating prior to May 19, 2013.  In that regard, the evidence shows that during that time, the constellation of symptoms associated with the Veteran's disability were broad and included:  depression and anxiety; constricted affect; poor concentration; poor memory for recent events and conversations and also for some retained long-term information such as the names of acquaintances and neighbors; suspiciousness toward others including his co-

workers and supervisors; isolative behavior; irritability; anger; frustration; anhedonia; decreased energy and motivation; and, impulsivity and poor judgment marked by being prone to making bad decisions in times of stress.  Notably, the March 2003 statement from the Veteran's spouse mentions that there were times in their marriage where she and the Veteran put their hands on each other.  She also recalls that the Veteran had incidences of road rage and arguing with other motorists on the road.  The information given by the Veteran's spouse indicates that the Veteran may also have had a history of impaired impulse control that was not noted or observed during subsequent psychiatric evaluation.

In terms of the Veteran's social and occupational functioning, the Board recognizes that the private and VA treatment records reflect broad and conflicting findings and conclusions.  Those inconsistencies are perhaps portrayed most vividly in the assigned GAF scores during the period under consideration, which range wildly from a low of 51 to a high of 85.

In assessing the degree of psychiatric disability, GAF scores may be considered in addressing the degree of a psychiatric disability.  GAF scores are meant to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  According to the DSM-IV, GAF scores falling in the range of 51 to 60 are defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 61 to 70 are defined as being reflective of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well and having some meaningful interpersonal relationships.  GAF scores ranging from 71 to 80 contemplate disabilities where symptoms are present, but are transient and are expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  Finally, GAF scores that range from 81 to 90 are meant to characterize instances of absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).

The Board admonishes that GAF scores are not conclusively dispositive as to a veteran's level of psychiatric impairment.  Rather, they are merely parts of a whole body of evidence that must be and has been considered in arriving at a decision.  As noted above, the evidence prior to May 19, 2013 reflects assigned GAF scores that range wildly.  It is perhaps natural that the Veteran's symptoms and level of functioning may wax and wane within a certain degree from day to day.   Moreover, it may be anticipated that the findings expressed in the treatment records are based to some degree on objectively observed symptoms and behavior seen during treatment.  Still, it seems unlikely to the Board that the Veteran's symptoms and impairment would vary to the degree contemplated by the assigned GAF scores that are in the record.  Moreover, and as explained more fully below, the assigned GAF scores seem to be generally inconsistent with the degree of social and occupational impairment shown in the Veteran's personnel records and lay statements.  To that extent, the GAF scores in the record appear to be suspect.  In determining the extent of impairment caused by the Veteran's disability, the Board is inclined to place considerably less probative weight on the GAF scores in the record.

The statements from the Veteran's former spouse and co-workers, considered together with the information obtained from the Veteran's personnel records and social security records, show persuasively that the Veteran's symptoms have resulted in occupational and social impairment with reduced reliability and productivity at work, which is consistent with a higher 50 percent disability rating prior to May 19, 2013.  In that regard, the lay statements and personnel records show that the Veteran had ongoing conflicts with his supervisors and co-workers.  He reported suspiciousness and distrust of his supervisors.  The evidence shows 

also that the Veteran functioned at work through various work accommodations which included changes in his work duties, being allowed to work in an isolated location, and communicating with his direct supervisor through written notes.  Lay statements from the Veteran's former co-workers attest to the symptoms mentioned above and add that the Veteran often required assistance from other employees in performing his duties.  Socially, the Veteran is described in the evidence as being isolative, communicating infrequently with his family, having been divorced five times, and having few friends.

Subject to the above, the Board recognizes that there is some evidence in the record of symptoms and manifestations that are consistent with the assignment of a higher 70 percent disability rating prior to May 19, 2013.  As noted above, information contained in the Veteran's former spouse's March 2003 statement indicate instances of impaired impulse control.  Certainly, the degree of occupational impairment shown in the record is indicative of difficulty in adapting to stressful circumstances such as those in a work setting.  Still, the evidence in the record does not indicate the presence of other symptoms that are ordinarily contemplated as being part of the constellation of symptoms that is contemplated for a 70 percent disability rating.  In that regard, the weight of the evidence does not show that the Veteran had suicidal ideation; obsessional rituals; intermittently illogical, obscure, or irrelevant speech; near continuous panic or depression; spatial disorientation; or, neglect of personal appearance and hygiene.

Although the evidence shows some degree of difficulty in establishing and maintaining effective relationships, the evidence does not support the conclusion that the Veteran was, prior to May 19, 2013, unable totally to establish and maintain such relationships.  In that regard, the evidence shows that the Veteran was able to maintain relationships with some of his children and that he traveled frequently to the United States, and even considered relocating there, in order to be with family.  The evidence shows that, even in an occupational setting, the Veteran was able to establish and maintain some effective working relationships.  In that regard, he testified during his Travel Board hearing that he was able to rely on assistance from 

his co-worker, A. ., who also testified to that effect.  The Board notes also that the April and June 2010 statements from his former co-workers seem to reflect that they were willing to assist him in many of his duties, which is also indicative of the presence of effective working relationships between the Veteran and those co-workers.

The Board recognizes that the Veteran ultimately retired from his career with the United States Postal Service in September 2012 after the Postal Service was no longer able to provide satisfactory work accommodations.  The Board notes that the Postal Service's determination was made after a series of meetings between the Veteran and the Postal Service's District Reasonable Accommodation Committee, and after multiple accommodations (i.e., offers of employment as an opening supervisor or as a closing supervisor) were rejected by the Veteran for various reasons related to his condition.  Notwithstanding the reasons given by the Veteran, as shown in the Postal Service personnel records, the facts in the evidence do not support the conclusion that the Veteran experienced occupational impairment to the degree contemplated for a disability rating higher than 50 percent.  In that regard, the Board observes that the Veteran reported during his January 2013 VA examination that he was able to maintain good relationships with some of his children, and also, was able to function independently and perform his own chores at home.  Also, he reported that some of his time was spent visiting friends and relatives, which would appear to indicate that the Veteran maintained a level of social functioning that would translate to the ability to function in an occupational setting.  In conjunction with the same, VA treatment records from February through May of 2013 note essentially stable mental status and that the Veteran was able to maintain fair judgment and insight.  Overall, the evidence indicates that, despite the Veteran's retirement in September 2012, his symptoms did not result in the degree of occupational deficiency contemplated for a higher 70 percent disability rating, much less, total occupational  impairment as contemplated for a 100 percent disability rating.  Also pertinent to the criteria for a 100 percent disability rating, the Board notes also that the evidence simply does not show that the Veteran demonstrated any of the symptoms identified in the General Formula as examples under the criteria for a 100 percent disability rating.

Based on the foregoing evidence and analysis, the Board concludes that the criteria for a 50 percent disability rating, and no higher, are met for the Veteran's generalized anxiety disorder with depressive features, prior to May 19, 2013.  To that extent, this appeal is granted.

	B.  From May 19, 2013

As mentioned, November 2014 rating decision granted a higher 50 percent disability rating for the Veteran's generalized anxiety disorder with depressive features, effective from May 19, 2013.  The Veteran maintains that he is entitled to a still higher disability rating.  Indeed, in a January 2015 letter, the Veteran and his representative argue that the Veteran is entitled to a total 100 percent disability rating based upon their interpretation of the evidence in the record.

The basis for the awarded 50 percent disability rating is the findings from a May 2013 treatment record from Dr. Luis Carlos Rojas-Ruiz.  That record identifies the Veteran's symptoms as including:  insomnia; poor appetite; irritability; depressed mood; hopelessness; worthlessness; paranoia; suspiciousness; isolation; frequent crying spells; memory, concentration, and attention problems; inability to recall recent or past experiences; anxiety; nervousness; poor self-esteem; and, anhedonia.  Dr. Rojas-Ruiz rendered a diagnosis of severe recurrent major depression with persistent anxiety and opined that the Veteran was totally disabled.  He does not elaborate as to the reasons why he believes that the Veteran was totally disabled.

VA treatment records for the period from May 19, 2013 show that the Veteran was seen in November 2013 for reported anxiety.  He reported that he was making plans to travel again to the United States to visit his family and that he intended to remain abroad for several months.  A mental status examination conducted at that time revealed poor recent memory and superficial and limited insight.  During follow-up treatment later that month, the Veteran denied expressly having any current suicidal or homicidal ideation.  During treatment in June 2014, he reported that he had taken a break in psychiatric treatment because he had traveled to the Philippines to visit his girlfriend.

The Veteran was afforded a new VA mental health examination in October 2014.  At that time, he reported that he had become "distant" with his family, but continued to maintain a good relationship with his mother.  Still, he did not report having any significant difficulties in his interpersonal relationships.  Occupationally, he reported that he remained retired.

In relation to his symptoms, the Veteran reported difficulty being in crowded spaces and ongoing symptoms of unspecified fear, irritability, frustration, feeling isolated, and difficulty performing tasks.  He continued to deny having any suicidal or homicidal ideation.  A mental status examination revealed mildly depressed mood and impairment of recent memory.  Demonstrated insight and judgment were also noted for being superficial.  Overall, the examiner noted that objectively observed symptoms include depressed mood, anxiety, mild memory loss, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances, including a work or worklike setting.

The examiner diagnosed unspecified anxiety disorder and opined that the Veteran's disability was productive of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  In terms of occupational functioning specifically, the examiner stated that the Veteran's neuropsychiatric condition is not severe enough to render him unemployable.  In that regard, the examiner noted that the Veteran's condition has been essentially stable over time and without any history of emotional crisis or inpatient psychiatric treatment.  Still, the examiner acknowledged, the Veteran's mood instability can limit his capacity to interact effectively and on a sustained basis with other people.  Hence, social function in a work environment, to include duties that involve interaction with the public and responding appropriately to persons of authority or cooperative behaviors with co-workers can be limited.

In February 2015, the Veteran sought a private medical record review, examination, and opinion concerning the severity of his mental health condition from Dr. Luis Cortes Ruiz.  Upon review of the record, Dr. Ruiz recites a mental health history that is essentially consistent with that outlined above.  During the mental status examination conducted by Dr. Ruiz, the Veteran was noted for being hostile in responding to questions.  Demonstrated mood was angry and depressed and the Veteran reported having ambivalent feelings regarding himself and verbalized anxiety and depression.  He reported for the first time that he was having suicidal ideas, albeit without attempt.  The Veteran's social and situational judgments were noted as being poor.  He opined further that the Veteran was demonstrating impaired impulse control, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, suicidal ideation, depression, and anxiety.  He expressed that he concurred with Dr. Rojas-Ruiz's May 2013 opinion that the Veteran was totally disabled; however, also provided no specific reasons as to why he believed that the Veteran was totally disabled.

In March 2016, Dr. Ruiz submitted an addendum report in which he suggested that the Board failed to consider early ups and downs, and as explanation, cited findings from previous mental status examinations conducted from 1996 through 1997.  On reexamination, the Veteran reported to Dr. Ruiz that he was experiencing sadness and was having difficulties with his sleep.  He reported that he stayed home the majority of the time, had poor interest in daily or recreational activities, and had feelings of worthlessness, poor concentration, disorientation, and frequent memory problems.  He reported that he had periods of increased irritability and was experiencing anger outbursts.  Overall, the Veteran stated that he had ups and downs in his symptoms but "most of the time I feel really bad."  A statement provided by the Veteran's son to Dr. Ruiz apparently reported that the Veteran often forgot things and appeared at times to be in a daze.

A repeat mental status examination revealed neglected personal appearance.  The Veteran's mood was depressed with blunted affect.  The Veteran's demonstrated thought process was slow with occasional loose associations and memory and concentration difficulties were apparently evident.  The Veteran continued to report occasional suicidal rumination without attempt.  Demonstrated insight and judgment were poor.


Dr. Ruiz continued to opine that the Veteran's symptoms have prevented him from being able to work due to severe occupational and social impairment due to deficiencies in most areas, including work, family relations, judgment, and mood; although, he acknowledged that the Veteran is capable of marginal or casual employment.  He opined that the Veteran's symptoms most closely approximate the assignment of a 70 percent disability rating under the General Formula.

The record through February 2015 shows that the Veteran's disability continued to be manifested by symptoms such as ongoing sleep disturbance; irritability; depressed mood; hopelessness; loss of self-esteem and worthlessness; paranoia; suspiciousness; isolation; frequent crying spells; memory, concentration, and attention problems; inability to recall recent or past experiences; anxiety; nervousness; poor self-esteem; and, anhedonia.  Although the Veteran reported during his October 2014 VA examination that he had become more distant from his family, the VA treatment records show that the Veteran nonetheless continued to travel to the United States to visit with family and also to the Philippines to visit with his girlfriend, apparently for extended periods of time.  Overall, the evidence seems to suggest that the Veteran experienced ongoing problems in establishing and maintaining effective relationships, but still, remained capable of establishing and maintaining enriching relationships.  In view of the foregoing, the evidence prior to February 2015 does not show that the Veteran's disability has resulted in the extent of social impairment contemplated for a disability rating higher than 50 percent under the General Formula.

Although private opinions rendered by Dr. Rojas-Ruiz in May 2013 and by Dr. Ruiz in February 2015 express concurring opinions that the Veteran was totally disabled by his mental health disability, the Board reiterates that neither opinion is supported by any rationale or explanation.  For that reason, the Board is not inclined to assign significant probative weight to those opinions.

Those opinions are rebutted by the contrary opinion expressed by the October 2014 VA examiner, who opined that the Veteran's disability was productive of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  Contrary to the bare opinions expressed by Dr. Rojas-Ruiz and by Dr. Ruiz, the examiner supported his conclusion with a rationale supported by findings from the record; namely, that the Veteran's condition has been essentially stable over time and without any history of emotional crisis or inpatient psychiatric treatment.  Where the opinions expressed by the VA examiner are supported by rationale that is consistent with the other evidence in the record, the Board assigns greater probative weight to those opinions than those given by Dr. Rojas-Ruiz and Dr. Ruiz.

In sum, the Board finds that the extent of social and occupational impairment caused by the constellation of symptoms associated with the Veteran' generalized anxiety disorder with depressive features is contemplated fully by the assigned 50 percent disability rating prior to February 2015.

Although the Board does not find persuasive Dr. Ruiz's opinion that the Veteran is totally disabled, his February 2015 report does indicate some degree of progression of the Veteran's symptoms and impairment.  In that regard, the Veteran reported for the first time that he was having suicidal ideation.  He appeared for the first time in the record to be hostile toward questioning during the interview.  Dr. Ruiz noted the Veteran's social and situational judgment as being poor.  The mental status examination conducted by Dr. Ruiz during the follow-up evaluation in March 2016 revealed further evidence of progression of the Veteran's mental health symptoms.  The Veteran presented with a neglected personal appearance.  Also, thought processes were noted for the first time as being characterized by occasional loose associations.  Based on the findings from the examinations, Dr. Ruiz opined in his March 2016 report that the Veteran's symptoms most closely approximate the assignment of a 70 percent disability rating.

The symptoms demonstrated by the Veteran during Dr. Ruiz's February 2015 and March 2015 examinations present a symptomatology that is largely consistent with that contemplated for a 70 percent disability rating under the General Formula.  Those symptoms, considered with the extent of social and occupational impairment shown, meets the criteria for a 70 percent disability rating.  For those reasons, the Board agrees with Dr. Ruiz's opinion and finds that the symptoms and impairment shown by the Veteran warrants a 70 percent disability rating, effective from the date of Dr. Ruiz's initial evaluation on February 5, 2015.

The Board reiterates that the evidence does not show that the Veteran's generalized anxiety disorder with depressive features has resulted in total occupational and social impairment.  Moreover, the evidence does not show that the Veteran's disorder has been manifested by any of the symptoms identified under the criteria for a 100 percent disability rating.  For those reasons, the Veteran is not entitled to a 100 percent disability rating for any period after May 19, 2013.

The Board concludes that the Veteran is not entitled to a disability rating higher than 50 percent for generalized anxiety disorder with depressive features prior to February 5, 2015.  He is entitled to a 70 percent disability rating, and no higher, effective from February 5, 2015.  To that extent, this appeal is granted.

	C.  Extraschedular Disability Ratings

The Board has also considered application of the provisions under 38 C.F.R. § 3.321 (b)(1), which govern the assignment of extraschedular disability ratings.  In Thun v. Peake, 22 Vet App 111 (2008), the United States Court of Appeals for Veterans Claims (Court) established a three-step inquiry for determining whether an extraschedular rating is warranted by the evidence.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Director of the Compensation Service to determine whether, in order to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

Considering the first prong under Thun, the Board concludes that the evidence in this case does not show that the Veteran's generalized anxiety disorder with depressive features have presented an exceptional disability picture that renders inadequate the available schedular criteria.  In that regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and, extraschedular referral is not required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

Here, a comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the General Formula shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, higher disability ratings are available under the General Formula; however, the Veteran's disability has not been productive of the manifestations or disability picture that is required for higher disability ratings than those already provided.  As such, it cannot be said that the available schedular disability ratings are inadequate. 

Based on the foregoing, the Board finds that the requirements for an extraschedular disability rating for the Veteran's generalized anxiety disorder with depressive features, under the provisions of 38 C.F.R. § 3.321 (b)(1), are not met.  Thun, 22 Vet. App. 111; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


III.  TDIU

Under VA laws and regulations, a TDIU may be assigned upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.

Consideration may be given to a veteran's level of education, special training, and previous work experience; but, age and the impairment caused by non-service-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16 (a).

A TDIU may be assigned even where the combined rating for the veteran's service-connected disabilities is less than total if the disabled veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one disability that is ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the purpose of determining the above, the following will be considered as one disability: 1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor set forth under 38 C.F.R. § 4.26, if applicable; 2) disabilities resulting from common etiology or a single accident; 3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; 4) multiple injuries incurred in action; or 5) multiple disabilities incurred as a prisoner of war.

Pertinent to the appeal period, service connection has been in effect for the Veteran for a scar on his left clavicle area, rated as noncompensable and also for generalized anxiety disorder with depressive features.  By virtue of this decision, the Veteran's psychiatric disability is rated as being 50 percent disabling prior to February 5, 2015 and 70 percent disabling from February 5, 2015.  Thus, the criteria for consideration of a schedular TDIU are met for the period from February 5, 2015.  38 C.F.R. § 4.16 (a).

The Board incorporates by reference the mental health and treatment history discussed above.  In addition to the same, the Board observes that VA referred this matter to the Acting Director of VA's Compensation Service for an opinion as to whether the evidence supports the award of a TDIU to the Veteran on an extraschedular basis.

In a May 2016 opinion, the Acting Director of VA's Compensation Service opined that the criteria for a TDIU, on an extra-schedular basis, are not met.  Upon review of the record, the Acting Director noted that the Veteran was retired from the Postal Service and was in receipt of Social Security disability benefits.  He observed that in September 2012, the Veteran was determined unable to handle the essential functions associated with his position with the Postal Service and was proposed to be removed from the rolls of the Postal Service.  He noted, apparently from the Veteran's October 2012 TDIU Application, that the Veteran had completed 16 years of education with no other additional education or training.  Apparently, the Acting Director placed primary probative weight on the findings expressed in the Veteran's October 2014 VA examination.  Based on those findings, the Acting Director concluded, "the Veteran experiences occupational and social impairment due to mild or transient symptoms due to his anxiety disorder."  A TDIU based on an extraschedular basis was denied.

As discussed above, the evidence shows that the Veteran functioned at work with various accommodations.  Statements from his co-workers reflect that the Veteran often required assistance from his co-workers in performing his duties.  Still, a September 2010 report from Dr. Rojas-Ruiz states that the Veteran remained capable of working as long as he was not exposed to complicated and stressful situations.  Dr. Rojas-Ruiz identified multiple job functions that the Veteran remained capable of performing, including:  entering volumes of letters and flats; authorizing overtime; performing delivery confirmation tests; performing delivery routes; preparing delivery confirmation reports; conducting remittance close-outs; accident investigations; handling complaints from the public; and, observing driving practices.  Indeed, the evidence does show that the Veteran was able to maintain his full-time employment at the Postal Service through September 8, 2012.  In conjunction with the same, statements made by the Veteran during treatment and examination reflect that he has traveled frequently to the United States to visit family and also to the Philippines in June 2014 to visit with his girlfriend.  Based on the Veteran's statements, those trips appear to have been for lengthy periods, and notably, the Veteran even mentioned on multiple occasions that he was considering relocating to the United States.  The Veteran's frequent and extensive travel schedule and demonstrated ability to travel abroad on his own suggests a degree of independent functioning that is not consistent with impaired functioning to the degree that he is unable to secure or follow a substantially gainful occupation.

Again, the Board recognizes Dr. Rojas-Ruiz's and Dr. Ruiz's May 2013 and February 2015 opinions that the Veteran is totally disabled.  As noted already, those opinions are not supported by adequate rationale.  In that regard, neither opinion addresses, and accordingly, it is unclear as to why Dr. Rojas-Ruiz and Dr. Ruiz believed that the Veteran was incapable of employment.  Of note, although Dr. Ruiz continued to express in his March 2016 report the opinion that the Veteran is unable to work, he concedes later in the same report that the symptoms and functional impairment associated with the Veteran's disability are most consistent with the assignment of a 70 percent disability rating, which does not contemplate total occupational impairment.  Under the circumstances, Dr. Ruiz's conclusions regarding the Veteran's employability appears to be inconsistent in addition to being unsupported by facts in the record.

The opinions given by Dr. Rojas-Ruiz and by Dr. Ruiz are rebutted effectively by the October 2014 VA examiner's conclusion that the Veteran's condition is not severe enough to render him unemployable.  As discussed above, the October 2014 examiner's opinion is supported by plausible and adequate rationale that is based on facts and information shown in the record.  Again, the Board is inclined to assign greater probative weight to the VA examiner's conclusion and rationale.

Based on the foregoing, the Board concludes that the symptoms and impairment associated with the Veteran's generalized anxiety disorder with depressive features has prevented him from being able to secure and follow a substantially gainful occupation.  Similarly, there is no evidence in the record that the Veteran's service-connected scar has impacted his ability to function in any way.  Accordingly, the Veteran is not entitled to a TDIU.  To that extent, this appeal is denied.


ORDER

A 50 percent disability rating for generalized anxiety disorder with depressive features prior to May 19, 2013 is granted, subject to the laws and regulations governing the payment of monetary VA benefits.

An increased disability rating for generalized anxiety disorder with depressive features, rated currently as 50 percent disabling, from May 19, 2013 through February 4, 2015 is denied.

A 70 percent disability rating for generalized anxiety disorder with depressive features from February 5, 2015 is granted, subject to the laws and regulations governing the payment of monetary VA benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


